                             NOTE: CHANGES MADE BY THE COURT

 1   Alexander Lindgren, CA Bar No. 302797
 2   alexander@lloylaw.com
     LINDGREN, LINDGREN, OEHM & YOU, LLP
 3
     4199 Campus Drive, Fifth Floor
 4   Irvine, CA 92612
     Telephone: (949) 509-6577
 5
     Facsimile: (949) 509-6599
 6
     Matthew H. Morgan, MN Bar No. 0304657*
 7
     morgan@nka.com
 8   Robert L. Schug, MN Bar No. 0387013*
     schug@nka.com
 9
     Mark E. Thomson, MN Bar No. 0398260*
10   mthomson@nka.com
     Kai H. Richter, MN Bar No. 0296545*
11
     krichter@nka.com
12   NICHOLS KASTER, PLLP
     80 South 8th Street, Suite 4600
13
     Minneapolis, MN 55402
14   Phone: (612) 256-3200
     Fax: (612) 338-4878
15
     *admitted pro hac vice
16
     Attorneys for Plaintiffs and the Classes
17

18   FARHAD NOVIAN (SBN 118129)
     Farhad@NovianLaw.com
19
     J. NICOLAS ANWANDTER (SBN 294677)
20   Nicolas@NovianLaw.com
     NOVIAN & NOVIAN, LLP
21
     1801 Century Park East, Suite 1201
22   Los Angeles, California 90067
23
     Telephone: (310) 553-1222
     Facsimile: (310) 553-0222
24

25
     Attorneys for Defendant HASHFLARE, LP

26

27

28
 1                         UNITED STATES DISTRICT COURT
 2                       CENTRAL DISTRICT OF CALIFORNIA
 3                                   WESTERN DIVISION
 4
       Kristopher Baylog and Misael                 Case No. 2:18-cv-03043-DDP-PLA
 5     Marrero, individually and on behalf of
       all others similarly situated,
 6
                    Plaintiffs,                     STIPULATED PROTECTIVE
 7
              v.                                    ORDER
 8
       HashFlare LP,
 9
                    Defendant.
10

11

12

13
        1.     GENERAL
14
               1.1. PURPOSES AND LIMITATIONS
15
             Discovery in this action is likely to involve production of confidential,
16
     proprietary, or private information for which special protection from public disclosure
17
     and from use for any purpose other than prosecuting this litigation may be warranted.
18
     Accordingly, the parties hereby stipulate to and petition the Court to enter the
19
     following Stipulated Protective Order. The parties acknowledge that this Order does
20
     not confer blanket protections on all disclosures or responses to discovery and that
21
     the protection it affords from public disclosure and use extends only to the limited
22
     information or items that are entitled to confidential treatment under the applicable
23
     legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
24
     that this Stipulated Protective Order does not entitle them to file confidential
25
     information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
26
     followed and the standards that will be applied when a party seeks permission from
27
     the court to file material under seal.
28
                                                2
 1

 2           1.2. GOOD CAUSE STATEMENT
 3           This action is likely to involve trade secrets, customer and pricing lists and
 4   other valuable research, development, commercial, financial, technical and/or
 5   proprietary information for which special protection from public disclosure and from
 6   use for any purpose other than prosecution of this action is warranted.             Such
 7   confidential and proprietary materials and information consist of, among other things,
 8   confidential business or financial information, information regarding confidential
 9   business practices, or other confidential research, development, or commercial
10   information (including information implicating privacy rights of third parties),
11   information otherwise generally unavailable to the public, or which may be privileged
12   or otherwise protected from disclosure under state or federal statutes, court rules, case
13   decisions, or common law. Accordingly, to expedite the flow of information, to
14   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
15   to adequately protect information the parties are entitled to keep confidential, to
16   ensure that the parties are permitted reasonable necessary uses of such material in
17   preparation for and in the conduct of trial, to address their handling at the end of the
18   litigation, and serve the ends of justice, a protective order for such information is
19   justified in this matter. It is the intent of the parties that information will not be
20   designated as confidential for tactical reasons and that nothing be so designated
21   without a good faith belief that it has been maintained in a confidential, non-public
22   manner, and there is good cause why it should not be part of the public record of this
23   case.
24           Notwithstanding anything contained in this Protective Order, the Parties
25   acknowledge and agree that the discoverability of sensitive documents and/or
26   information, as well as a party’s ability and/or decision to disclose, withhold, or redact
27   any sensitive documents and/or information, shall not be otherwise be affected by its
28   ability to classify such sensitive documents and/or information as CONFIDENTIAL
                                                 3
 1   or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, as defined
 2   hereinafter. Nothing herein shall prevent any Party from withholding or redacting any
 3   documents and/or information that the Party deems privileged, irrelevant, or
 4   otherwise objectionable.
 5

 6   2.    DEFINITIONS
 7         2.1    Action: this pending federal law suit.
 8         2.2    Challenging Party: a Party or Non-Party that challenges the
 9   designation of information or items under this Order.
10         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
11   how it is generated, stored or maintained) or tangible things that qualify for protection
12   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
13   Cause Statement. Such information may include but is not limited to:
14         (a)    The financial performance or results of the Designating Party,
15                including without limitation income statements, balance sheets, cash
16                flow analyses, budget projections, and present value calculations;
17         (b)    Corporate and strategic planning by the Designating Party, including
18                without limitation marketing plans, competitive intelligence reports,
19                sales projections and competitive strategy documents;
20         (c)    Names, addresses, and other information that would identify customers
21                or prospective customers, or the distributors or prospective distributors
22                of the Designating Party;
23         (d)    Technical data, research and development data, and any other
24                confidential commercial information, including but not limited to trade
25                secrets of the Designating Party;
26         (e)    Personal, financial, or credit information or data;
27         (e)    Information used by the Designating Party in or pertaining to its trade
28                or business which the Designating Party believes in good faith has
                                                4
 1                competitive value, which is not generally known to others and which
 2                the Designating Party would not normally reveal to third parties except
 3                in confidence, or has undertaken with others to maintain in confidence;
 4         (f)    Information which the Designating Party believes in good faith falls
 5                within the right to privacy guaranteed by the laws of the United States
 6                or California; and
 7         (g)    Information which the Designating Party believes in good faith to
 8                constitute, contain, reveal or reflect proprietary, financial, business,
 9                technical, or other confidential information.
10   The fact that an item or category is listed as an example in this or other sections of
11   this Protective Order does not, by itself, render the item or category discoverable.
12         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
13   support staff).
14         2.5    Designating Party: a Party or Non-Party that designates information or
15   items that it produces in disclosures or in responses to discovery as
16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
17   ONLY.”
18         2.6    Disclosure or Discovery Material: all items or information, regardless
19   of the medium or manner in which it is generated, stored, or maintained (including,
20   among other things, testimony, transcripts, and tangible things), that are produced or
21   generated in disclosures or responses to discovery in this matter.
22         2.7    Expert: a person with specialized knowledge or experience in a matter
23   pertinent to the litigation who has been retained by a Party or its counsel to serve as
24   an expert witness or as a consultant in this Action.
25         2.8    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY: Subject
26   to the limitations in this Protective Order, Discovery Materials may be marked
27   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” for the purpose of
28   preventing the disclosure of information or materials which, if disclosed to the
                                                5
 1   Receiving Party, might cause competitive harm to the Designating Party. Information
 2   and material that may be subject to this protection includes, but is not limited to:
 3   technical and/or research and development data, business system information,
 4   intellectual property, financial, marketing and other sales data, and/or information
 5   having strategic commercial value pertaining to the Designating Party’s trade or
 6   business. Nothing in paragraph 2.8 shall limit the information or material that can be
 7   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under this
 8   paragraph. Before designating any specific information “HIGHLY CONFIDENTIAL
 9   – ATTORNEYS’ EYES ONLY,” the Designating Party’s counsel shall make a good
10   faith determination that the information warrants such protection.
11         2.9    House Counsel: attorneys who are employees of a party to this Action.
12   House Counsel does not include Outside Counsel of Record or any other outside
13   counsel.
14         2.10 Non-Party: any natural person, partnership, corporation, association, or
15   other legal entity not named as a Party to this action.
16         2.11 Outside Counsel of Record: attorneys who are not employees of a party
17   to this Action but are retained to represent or advise a party to this Action and have
18   appeared in this Action on behalf of that party or are affiliated with a law firm which
19   has appeared on behalf of that party, and includes support staff.
20   //

21         2.12 Party: any party to this Action, including all of its officers, directors,
22   employees, consultants, retained experts, and Outside Counsel of Record (and their
23   support staffs).
24         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
25   Discovery Material in this Action.
26         2.14 Professional Vendors: persons or entities that provide litigation support
27   services (e.g., photocopying, videotaping, translating, preparing exhibits or
28   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                6
 1   and their employees and subcontractors.
 2         2.15 Protected Material:       any Disclosure or Discovery Material that is
 3   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 4   EYES ONLY.”
 5         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 6   from a Producing Party.
 7

 8   3.    SCOPE
 9         The protections conferred by this Stipulation and Order cover not only
10   Protected Material (as defined above), but also (1) any information copied or extracted
11   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
12   Protected Material; and (3) any testimony, conversations, or presentations by Parties
13   or their Counsel that might reveal Protected Material.
14         Any use of Protected Material at trial shall be governed by the orders of the
15   trial judge. This Order does not govern the use of Protected Material at trial.
16         The designation of any information or materials as “CONFIDENTIAL” or
17   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” is intended solely to
18   facilitate the conduct of this litigation. Neither such designation nor treatment in
19   conformity with such designation shall be construed in any way as an admission or
20   agreement by the Receiving Party that the Protected Materials constitute or contain
21   any trade secret or confidential information, or the discoverability thereof.
22         Nothing contained herein in any way restricts the ability of the Receiving Party
23   to use “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
24   ONLY” material produced to it at a deposition or trial in examining or cross-
25   examining any employee or consultant of the Designating Party. At deposition, the
26   party using Designated Material must request that the portion of the proceeding where
27   use is made be conducted so as to exclude persons not qualified to receive such
28   Designated Material.
                                                7
 1   4.    DURATION
 2         Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order shall remain in effect until a Designating Party agrees
 4   otherwise in writing or a court order otherwise directs. Final disposition shall be
 5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 6   or without prejudice; and (2) final judgment herein after the completion and
 7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8   including the time limits for filing any motions or applications for extension of time
 9   pursuant to applicable law.
10

11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1       Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under this
14   Order must take care to limit any such designation to specific material that qualifies
15   under the appropriate standards. The Designating Party must designate for protection
16   only those parts of material, documents, items, or oral or written communications that
17   qualify so that other portions of the material, documents, items, or communications
18   for which protection is not warranted are not swept unjustifiably within the ambit of
19   this Order.
20         Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber the case development process or to impose
23   unnecessary expenses and burdens on other parties) may expose the Designating Party
24   to sanctions.
25         If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
28         5.2       Manner and Timing of Designations. Except as otherwise provided in
                                                 8
 1   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 2   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 3   under this Order must be clearly so designated before the material is disclosed or
 4   produced.
 5         Designation in conformity with this Order requires:
 6             (a)   for information in documentary form (e.g., paper or electronic
 7   documents, but excluding transcripts of depositions or other pretrial or trial
 8   proceedings), that the Producing Party affix at a minimum, the legend
 9   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “HIGHLY
10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (“HIGHLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY legend”), to each page that contains protected material.
12   If only a portion or portions of the material on a page qualifies for protection, the
13   Producing Party also must clearly identify the protected portion(s) (e.g., by making
14   appropriate markings in the margins).
15         A Party or Non-Party that makes original documents available for inspection
16   need not designate them for protection until after the inspecting Party has indicated
17   which documents it would like copied and produced. During the inspection and before
18   the designation, all of the material made available for inspection shall be deemed
19   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY.” After the inspecting Party has identified the documents it wants copied and
21   produced, the Producing Party must determine which documents, or portions thereof,
22   qualify for protection under this Order. Then, before producing the specified
23   documents, the Producing Party must affix the “CONFIDENTIAL legend” or
24   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend” to each page
25   that contains Protected Material. If only a portion or portions of the material on a page
26   qualifies for protection, the Producing Party also must clearly identify the protected
27   portion(s) (e.g., by making appropriate markings in the margins).
28             (b) for testimony given in depositions that the Designating Party designate
                                                9
 1   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 2   ONLY” during the deposition or after, in which case the portion of the transcript
 3   containing Protected Material shall be identified by the Court Reporter as
 4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 5   ONLY” and such designated testimony shall be bound in a separate volume and
 6   marked by the reporter accordingly.
 7         Within thirty (30) days after a deposition transcript is certified by the court
 8   reporter, any party may designate pages of the transcript and/or its exhibits as
 9   Protected Material. During such thirty (30) day period, the transcript in its entirety
10   shall be treated as “CONFIDENTIAL” (except for those portions identified earlier as
11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” which shall be treated
12   accordingly from the date of designation). If any party so designates such material,
13   the parties shall provide written notice of such designation to all parties within the
14   thirty (30) day period. Protected Material within the deposition transcript or the
15   exhibits thereto may be identified in writing by page and line, or by underlining and
16   marking such portions “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
17   ATTORNEYS’ EYES ONLY” and providing such marked-up portions to all counsel.
18         Where testimony is designated during the deposition, the Designating Party
19   shall have the right to exclude, at those portions of the deposition, all persons not
20   authorized by the terms of this Protective Order to receive such Protected Material.
21               (c) for information produced in some form other than documentary and for
22   any other tangible items, that the Producing Party affix in a prominent place on the
23   exterior of the container or containers in which the information is stored the legend
24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25   ONLY.” If only a portion or portions of the information warrants protection, the
26   Producing Party, to the extent practicable, shall identify the protected portion(s).
27         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
28   failure to designate qualified information or items does not, standing alone, waive the
                                                10
 1   Designating Party’s right to secure protection under this Order for such material.
 2   Upon timely correction of a designation, the Receiving Party must make reasonable
 3   efforts to assure that the material is treated in accordance with the provisions of this
 4   Order.
 5

 6   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7         6.1    Timing of Challenges.        Any Party or Non-Party may challenge a
 8   designation of confidentiality at any time that is consistent with the Court’s
 9   Scheduling Order.
10         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
11   resolution process under Local Rule 37-1 et seq.
12         6.3    The burden of persuasion in any such challenge proceeding shall be on
13   the Designating Party. Unless the Designating Party has waived or withdrawn the
14   confidentiality designation, all parties shall continue to afford the material in question
15   the level of protection to which it is entitled under the Producing Party’s designation
16   until the Court rules on the challenge.
17         6.4    “HIGHLY CONFIDENTIAL” Limited Challenge. If at any time the
18   Outside Counsel for a Receiving Party seeks to challenge a “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” for the limited purpose of
20   disclosing any portion of such Protected Material to a Receiving Party, it shall first
21   give telephonic notice to Designating Party’s Counsel no fewer than seven (7) court
22   days before any such disclosure, including identifying the portion(s) of the Protected
23   Material and the basis for such disclosure in contravention of its designation. Upon
24   receipt of such notice, the Designating Party shall meet and confer with this
25   Challenging Party’s Outside Counsel and attempt to resolve the dispute. If disclosure
26   to a Receiving Party of an isolated portion of the Protected Material at issue may be
27   relevant, the Designating Party may separately produce such portion with any
28   appropriate redactions. If the parties cannot reach a resolution, the Designating Party
                                                11
 1   shall move for a protective order, and all parties shall continue to afford the material
 2   in question the level of protection to which it is entitled under the Designating Party’s
 3   designation until the Court rules on the motion. Failure to file such motion within
 4   seven (7) court days of telephonic notice (or any later agreed-upon date) shall not
 5   constitute waiver of the designation, but any disclosure to Receiving Party after such
 6   time and before notice of such motion shall be deemed compliant with this Order.
 7

 8   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 9         7.1      Basic Principles. A Receiving Party may use Protected Material that is
10   disclosed or produced by another Party or by a Non-Party in connection with this
11   Action only for prosecuting, defending, or attempting to settle this Action. Such
12   Protected Material may be disclosed only to the categories of persons and under the
13   conditions described in this Order. When the Action has been terminated, a Receiving
14   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
15         Protected Material must be stored and maintained by a Receiving Party at a
16   location and in a secure manner that ensures that access is limited to the persons
17   authorized under this Order.
18         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
19   otherwise ordered by the court or permitted in writing by the Designating Party, a
20   Receiving      Party    may    disclose   any    information    or   item    designated
21   “CONFIDENTIAL” only to:
22               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
23               as employees of said Outside Counsel of Record to whom it is reasonably
24               necessary to disclose the information for this Action;
25               (b) the officers, directors, and employees (including House Counsel) of the
26               Receiving Party to whom disclosure is reasonably necessary for this Action;
27               (c) Experts (as defined in this Order) of the Receiving Party to whom
28               disclosure is reasonably necessary for this Action and who have signed the
                                                 12
 1               “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2               (d) the court and its personnel;
 3               (e) court reporters (and their staff) retained to transcribe depositions;
 4               (f) professional jury or trial consultants, mock jurors, and Professional
 5               Vendors to whom disclosure is reasonably necessary for this Action and
 6               who have signed the “Acknowledgment and Agreement to Be Bound”
 7               (Exhibit A);
 8               (g) the author or recipient of a document containing the information or a
 9               custodian or other person who otherwise possessed or knew the information;
10               (h) the parties to this case;
11               (i) during their depositions, witnesses, and attorneys for witnesses, in the
12               Action to whom disclosure is reasonably necessary provided: (1) the
13               deposing party requests that the witness sign the form attached as Exhibit 1
14               hereto; and (2) they will not be permitted to keep any confidential
15               information unless they sign the “Acknowledgment and Agreement to Be
16               Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
17               ordered by the court. Pages of transcribed deposition testimony or exhibits
18               to depositions that reveal Protected Material may be separately bound by
19               the court reporter and may not be disclosed to anyone except as permitted
20               under this Stipulated Protective Order; and
21               (j) any mediator or settlement officer, and their supporting personnel,
22               mutually agreed upon by any of the parties engaged in settlement
23               discussions.
24         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
26   writing by the Designating Party, a Receiving Party may disclose any information or
27   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
28   to:
                                                    13
 1             (a) Persons who appear on the face of Designated Materials marked
 2             “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as an
 3             author, addressee, or recipient thereof;
 4             (b) the Receiving Party’s Outside Counsel of Record in this Action, as well
 5             as employees of said Outside Counsel of Record to whom it is reasonably
 6             necessary to disclose the information for this Action;
 7             (c) Experts (as defined in this Order) of the Receiving Party to whom
 8             disclosure is reasonably necessary for this Action and who have signed the
 9             “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10             (d) The Court, its clerks and secretaries, and any court reporter retained to
11             record proceedings before the Court;
12             (e) court reporters (and their staff) retained to transcribe depositions; and
13             (f) any mediator or settlement officer, and their supporting personnel,
14             mutually agreed upon by any of the parties engaged in settlement
15             discussions.
16

17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
18   OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
22   ONLY,” that Party must:
23             (a) promptly notify in writing the Designating Party. Such notification shall
24   include a copy of the subpoena or court order;
25             (b) promptly notify in writing the party who caused the subpoena or order
26   to issue in the other litigation that some or all of the material covered by the subpoena
27   or order is subject to this Protective Order. Such notification shall include a copy of
28   this Stipulated Protective Order; and
                                                14
 1             (c) cooperate with respect to all reasonable procedures sought to be pursued
 2   by the Designating Party whose Protected Material may be affected.
 3         If the Designating Party timely seeks a protective order, the Party served with
 4   the subpoena or court order shall not produce any information designated in this action
 5   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 6   ONLY” before a determination by the court from which the subpoena or order issued,
 7   unless the Party has obtained the Designating Party’s permission. The Designating
 8   Party shall bear the burden and expense of seeking protection in that court of its
 9   confidential material and nothing in these provisions should be construed as
10   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
11   directive from another court.
12

13   9.    A    NON-PARTY’S          PROTECTED         MATERIAL      SOUGHT       TO    BE
14   PRODUCED IN THIS LITIGATION
15             (a) The terms of this Order are applicable to information produced by a
16   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
18   Non-Parties in connection with this litigation is protected by the remedies and relief
19   provided by this Order. Nothing in these provisions should be construed as prohibiting
20   a Non-Party from seeking additional protections.
21             (b) In the event that a Party is required, by a valid discovery request, to
22   produce a Non-Party’s confidential information in its possession, and the Party is
23   subject to an agreement with the Non-Party not to produce the Non-Party’s
24   confidential information, then the Party shall:
25                (1) promptly notify in writing the Requesting Party and the Non-Party
26   that some or all of the information requested is subject to a confidentiality agreement
27   with a Non-Party;
28                (2) promptly provide the Non-Party with a copy of the Stipulated
                                               15
 1   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 2   specific description of the information requested; and
 3                (3) make the information requested available for inspection by the Non-
 4   Party, if requested.
 5             (c) If the Non-Party fails to seek a protective order from this court within
 6   14 days of receiving the notice and accompanying information, the Receiving Party
 7   may produce the Non-Party’s confidential information responsive to the discovery
 8   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 9   not produce any information in its possession or control that is subject to the
10   confidentiality agreement with the Non-Party before a determination by the court.
11   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
12   of seeking protection in this court of its Protected Material.
13

14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
20   persons to whom unauthorized disclosures were made of all the terms of this Order,
21   and (d) request such person or persons to execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A.
23

24   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25   PROTECTED MATERIAL
26         When a Producing Party gives notice to Receiving Parties that certain
27   inadvertently produced material is subject to a claim of privilege or other protection,
28   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                16
 1   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 2   may be established in an e-discovery order that provides for production without prior
 3   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 4   parties reach an agreement on the effect of disclosure of a communication or
 5   information covered by the attorney-client privilege or work product protection, the
 6   parties may incorporate their agreement in the stipulated protective order submitted
 7   to the court.
 8

 9   12.   MISCELLANEOUS
10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11   person to seek its modification by the Court in the future.
12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
13   Protective Order no Party waives any right it otherwise would have to object to
14   disclosing or producing any information or item on any ground not addressed in this
15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
16   ground to use in evidence of any of the material covered by this Protective Order.
17         12.3 Filing Protected Material. A Party that seeks to file under seal any
18   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
19   only be filed under seal pursuant to a court order authorizing the sealing of the specific
20   Protected Material at issue; good cause must be shown for the under seal filing. If
21   a Party's request to file Protected Material under seal is denied by the court, then the
22   Receiving Party may file the information in the public record unless otherwise
23   instructed by the court.
24

25   13.   FINAL DISPOSITION
26         After the final disposition of this Action, as defined in paragraph 4, within 60
27   days of a written request by the Designating Party, each Party or other individual
28   subject to the terms hereof shall be under an obligation to return to the originating
                                                17
 1   source, or to destroy, all originals and unmarked copies of documents and things
 2   containing Protected Material, if requested by the Designating Party. To the extent a
 3   Party requests the return of Protected Material from the Court after the final
 4   conclusion of the litigation, including the exhaustion of all appeals therefrom and all
 5   related proceedings, the Party shall file a motion seeking such relief. As used in this
 6   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 7   summaries, and any other format reproducing or capturing any of the Protected
 8   Material. Notwithstanding this provision, Counsel are entitled to retain an archival
 9   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
10   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
11   work product, and consultant and expert work product, even if such materials contain
12   Protected Material. Any such archival copies that contain or constitute Protected
13   Material remain subject to this Protective Order as set forth in Section 4.
14

15   14.   Any violation of this Order may be punished by any and all appropriate
16   measures including, without limitation, contempt proceedings and/or monetary
17   sanctions.
18

19   Dated: February 26, 2019
20
                                                    Honorable Paul L. Abrams
                                                    United States Magistrate Judge
21

22
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23

24   Dated: February 20, 2019               NICHOLS KASTER, PLLP
25                                          By: /s/ Matthew H. Morgan
26                                          Matthew H. Morgan, MN Bar No. 0304657*
                                            morgan@nka.com
27                                          Robert L. Schug, MN Bar No. 0387013*
28                                          schug@nka.com
                                               18
 1
                                Mark E. Thomson, MN Bar No. 0398260*
                                mthomson@nka.com
 2                              Kai H. Richter, MN Bar No. 0296545*
 3                              krichter@nka.com
                                4600 IDS Center
 4                              80 South 8th Street
 5                              Minneapolis, MN 55402
                                Phone: (612) 256-3200
 6                              Fax: (612) 338-4878
 7                              *admitted pro hac vice

 8

 9                              LINDGREN, LINDGREN, OEHM &
                                YOU, LLP
10
                                By: /s/ Alexander Lindgren
11
                                Alexander Lindgren, CA Bar No. 302797
12                              alexander@lloylaw.com
13                              4199 Campus Drive, Fifth Floor
                                Irvine, CA 92612
14                              Phone: (949) 509-6577
15                              Fax: (949) 509-6599

16                              Attorneys for Plaintiffs and the Putative
17                              Classes

18   Dated: February 20, 2019   NOVIAN & NOVIAN, LLP
19
                                By: /s/ Farhad Novian
20                              Farhad Novian, SBN 118129
21                              J. Nicolas Anwandter, SBN 294677
                                1801 Century Park East, Suite 1201
22                              Los Angeles, California 90067
23                              Telephone: (310) 553-1222
                                Facsimile: (310) 553-0222
24                              Farhad@NovianLaw.com
25                              Nicolas@Novianlaw.com
26                              Attorneys for Defendant,
27                              HashFlare LP
28
                                  19
 1                   Attestation Pursuant to Local Rule 5-4.3.4(a)(2)(i)
 2         The undersigned attests that all signatories listed, and on whose behalf this
 3   filing is submitted, concur in the filing’s content and have authorized the filing.
 4

 5   Dated: February 20, 2019                        By: /s/ Farhad Novian
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                20
 1
                                          EXHIBIT A
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
     I,   _____________________________              [print   or   type   full   name],    of
 4
     _________________ [print or type full address], declare under penalty of perjury that
 5
     I have read in its entirety and understand the Stipulated Protective Order that was
 6
     issued by the United States District Court for the Central District of California on
 7
     ________________ [date] in the case of Baylog, et al. v. Hashflare LP, Case No.
 8
     2:18-cv-03043-DDP-PLA. I agree to comply with and to be bound by all the terms of
 9
     this Stipulated Protective Order and I understand and acknowledge that failure to so
10
     comply could expose me to sanctions and punishment in the nature of contempt. I
11
     solemnly promise that I will not disclose in any manner any information or item that
12
     is subject to this Stipulated Protective Order to any person or entity except in strict
13
     compliance with the provisions of this Order.
14
     I further agree to submit to the jurisdiction of the United States District Court for the
15
     Central District of California for the purpose of enforcing the terms of this Stipulated
16
     Protective Order, even if such enforcement proceedings occur after termination of this
17
     action. I hereby appoint __________________________ [print or type full name] of
18
     _______________________________________ [print or type full address and
19
     telephone number] as my California agent for service of process in connection with
20
     this action or any proceedings related to enforcement of this Stipulated Protective
21
     Order.
22
     Date: ______________________________________
23
     City and State where sworn and signed: _________________________________
24

25
     Printed name: _______________________________
26

27
     Signature: __________________________________
28
                                                21
